Exhibit 10.19

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is made as of October 4, 2016 by and among
Genco Shipping & Trading Limited, a Marshall Islands corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).

Recitals

A.        The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

B.        The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, the Basic Shares (as defined below) and the Backstop Shares
(as defined herein) (the Basic Shares and the Backstop Shares, collectively, the
“Shares” and each, a “Share”) of the Company’s Series A Convertible Preferred
Stock, par value $0.01 per share (the “Series A Preferred Stock”), such Series A
Preferred Stock to have the relative rights, preferences, limitations and
designations set forth in the Certificate of Designations set forth as Exhibit A
attached hereto (the “Certificate of Designations”) and to be convertible into
an aggregate of up to 10,000,000 shares (subject to adjustment) (such shares
together with shares into which the Commitment Fee (as defined below) may be
converted, the “Conversion Shares”) of the Company’s Common Stock, par value
$0.01 per share (together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, to the extent
the Shares, in connection with any such reclassification, become convertible
into such securities pursuant to the Certificate of Designations, the “Common
Stock”), at a conversion price of $4.85 per Share (subject to adjustment), at a
purchase price of $4.85 per Share (the “Per Share Price”), for an aggregate
purchase price of up to $48,500,000 (the “Purchase Price”); and

C.        Contemporaneous with the execution and delivery of this Agreement, the
Company is entering into a purchase agreement  with each of the Other Existing
Investors (as defined below) on substantially the same terms and conditions as
this Agreement (other than with respect to the number of shares of Series A
Preferred Stock to be purchased by such Other Existing Investor) providing for
the purchase of shares of  Series A Preferred Stock for an aggregate purchase
price (taken together with the Purchase Price) of up to One Hundred Twenty Five
Million Dollars ($125,000,000) (each an “Other Purchase Agreement”); and

D.        Contemporaneous with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, and applicable state securities laws on
substantially the same terms and conditions as set forth in that certain
Registration Rights Agreement by and among the Company and certain of its
shareholders dated as of July 9, 2014 (the “Prior Registration Rights
Agreement”).







--------------------------------------------------------------------------------

 

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.         Definitions.  In addition to those terms defined above and elsewhere
in this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Additional Private Placement” has the meaning set forth in Section 7.11.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agents” means, collectively, Jefferies LLC (“Jefferies”),  DNB Markets ASA and
Evercore Group LLC.

“Backstop Commitment” means, with respect to any Investor, the backstop
subscription amount set forth opposite such Investor’s name on Schedule 1
hereto, as adjusted pursuant to Section 3.3.

“Backstop Shares” has the meaning set forth in Section 2.

“Basic Shares” has the meaning set forth in Section 2.

“Basic Subscription Amount” has the meaning set forth in Section 2.

“Business Day” means any day, other than a Saturday or Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” means the Business Day on which the Closing occurs, which shall
be no earlier than the date as of which all of the Transaction Documents have
been executed and delivered by the applicable parties thereto and all conditions
precedent to (i) the Investors’ obligations to pay the Subscription Amount, and
(ii) the Company’s obligations to deliver the Shares at the Closing, in each
case, have been satisfied or waived.

“Commitment Fee” shall mean 500,000 shares of Series A Preferred Stock.

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company’s Knowledge” means the actual knowledge of Peter C. Georgiopoulos, John
C. Wobensmith, Apostolos D. Zafolias, or Joseph Adamo.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).





2

--------------------------------------------------------------------------------

 

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Debt Commitment Letter” means that certain Second Amended and Restated
Commitment Letter by and among the Company, Nordea Bank Finland plc, New York
Branch, Skandinaviska Enskilda Banken AB (publ), DVB Bank SE, ABN AMRO Capital
USA LLC, Crédit Agricole Corporate and Investment Bank, Deutsche Bank AG Filiale
Deutschlandgeschäft, Crédit Industriel et Commercial and BNP Paribas in
substantially the form attached hereto as Exhibit C.

“Deemed Liquidation Event” means the voluntary or involuntary liquidation,
dissolution or winding up of the Company, or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions, or adoption of any plan for the same.

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (first and fourth sentences only), Section 4.2, Section 4.3,
Section 4.4, Section 4.25 and the last sentence of Section 4.30.

“Hayfin Facility Agreement” means the Facility Agreement, dated November 4,
2015, by and among the indirect Subsidiaries of the Company listed therein as
borrowers, Genco Holdings Limited, the financial institutions listed therein as
lenders, and Hayfin Services LLP, as agent and security agent.

“Hayfin Term Sheet” means the term sheet dated June 29, 2016 in respect of the
proposed

amendment of the Hayfin Facility Agreement.

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, and any promoter connected with the Company in any capacity on the
date hereof.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Material Adverse Effect” means a material adverse effect on (x) the assets,
liabilities, results of operations, condition (financial or otherwise) or
business of the Company and its Subsidiaries taken as a whole, or (y) the
ability of the Company to perform its obligations under the Transaction





3

--------------------------------------------------------------------------------

 

 

Documents, except that any of the following, either alone or in combination,
shall not be deemed a Material Adverse Effect: (i) effects caused by changes or
circumstances affecting general market conditions in the U.S. economy or which
are generally applicable to the industry in which the Company operates, provided
that such effects are not borne disproportionately by the Company, (ii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement or any other
Transaction Document, or (iii) effects caused by any event, occurrence or
condition resulting from or relating to the taking of any action in accordance
with this Agreement or any other Transaction Document.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“NYSE” means the New York Stock Exchange.

“Other Existing Investors” means funds and/or related entities managed by
Affiliates of Centerbridge Partners, L.P., and funds managed by Affiliates of
Apollo Global Management, LLC  that are shareholders of the Company as of the
date of this Agreement.

“Per Share Price” has the meaning set forth in the Recitals.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Proposal” has the meaning set forth in Section 7.9.

“Registrar of Corporations” shall mean the Registrar of Corporations of the
Republic of the Marshall Islands.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares, the Conversion Shares, and the Commitment Fee.

“Shares” has the meaning set forth in the Recitals.

“Stockholders Meeting”  has the meaning set forth in Section 7.9(a).

“Stockholders Meeting Deadline”  has the meaning set forth in Section 7.9(a).

“Subsequent Stockholders Meeting”  has the meaning set forth in Section 7.9(a).

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its





4

--------------------------------------------------------------------------------

 

 

Board of Directors or other governing body (or, if there are no such voting
interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first Person.

“Transaction Documents” means this Agreement, the Certificate of Designations,
and the Registration Rights Agreement.

“Transfer Agent” means Computershare, Inc.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2.         Purchase and Sale of the Shares.  Subject to the terms and conditions
of this Agreement, on the Closing Date, each Investor shall severally, and not
jointly, purchase, and the Company shall sell and issue to each Investor, (i)
that number of basic shares of Series A Preferred Stock set forth opposite such
Investor’s name on Schedule 1 (the “Basic Shares”) in exchange for the portion
of the Purchase Price equal to the basic share subscription amount set forth
opposite such Investor’s name on Schedule 1 (such Investor’s “Basic Subscription
Amount”) and, if applicable, (ii) that number of shares of Series A Preferred
Stock equal to such Investor’s Backstop Commitment divided by the Per Share
Price (the “Backstop Shares”), in exchange for the portion of the Purchase Price
equal to such Investor’s Backstop Commitment (such Investor’s Backstop
Commitment, together with such Investor’s Basic Subscription Amount, such
Investor’s “Subscription Amount”).

3.         Closing.

3.1        Closing.  The Closing of the purchase and sale of the Shares (the
 “Closing”) shall take place at the offices of Kramer Levin Naftalis & Frankel
LLP on the third Business Day following the satisfaction or waiver of the
conditions to closing specified herein (other than those conditions which will
be satisfied at the Closing), or at such other location and on such other date
as the Company and the Investors shall mutually agree.  The Company shall
deliver a notice of the Closing Date to each Investor at least three (3)
Business Days prior to the Closing Date.  On the Closing Date, each Investor
shall cause a wire transfer in immediately available funds to be sent to the
account designated by the Company, in an amount representing such Investor’s
Subscription Amount, and the Company shall file the Certificate of Designations
with the Registrar of Corporations.  Upon receipt of the Purchase Price by the
Company, the certificates evidencing the Shares shall be released to the
Investors.  In addition, in consideration of each Investor providing its
Backstop Commitment hereunder, such Investor shall be entitled to receive at the
Closing, its pro rata portion of the Commitment Fee.

3.2        [Intentionally omitted].

3.3        Certain Adjustments.  Any sales of Series A Preferred Stock in the
Additional Private Placement (which, for the avoidance of doubt, does not
include the sale of Series A Preferred Stock pursuant to this Agreement or the
Other Purchase Agreements) will reduce each outstanding unexercised Backstop
Commitment by multiplying such Backstop Commitment by a fraction, the numerator
of which is equal to $38,600,000 less the aggregate proceeds from the Additional
Private Placement and the denominator of which is equal to $38,600,000, provided
that no Backstop Commitment shall be reduced below zero.





5

--------------------------------------------------------------------------------

 

 

4.         Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):

4.1        Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties.  Each of the Company’s Subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own or lease its properties.  Each of the
Company and its Subsidiaries is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to be in good standing or so qualified has
not had and would not reasonably be expected to have a Material Adverse
Effect.  Except as set forth in Schedule 4.1 hereto, each of the Company and its
Subsidiaries is not the subject of any judicial composition proceeding,
bankruptcy proceeding or any similar process or of any judgment or dissolution.
The Company’s Subsidiaries are listed on Schedule 4.1 hereto.

4.2        Authorization.  The Company has all corporate power and authority
and, except for the filing of the Certificate of Designations with the Registrar
of Corporations and the approval of the Proposal at the Stockholders Meeting or
any Subsequent Stockholders Meeting, has taken all requisite action on the part
of the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities.  The Transaction Documents, upon execution and
delivery thereof by the Company, will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

4.3        Capitalization.  The capitalization of the Company as of the date
hereof is as set forth in the Company’s Form 10-Q for the quarterly period ended
June 30, 2016 (the “Q2 2016 10-Q”). The Company has not issued any capital stock
since its most recently filed periodic report under the 1934 Act except as may
be issuable upon the exercise of outstanding warrants, the settlement of
outstanding restricted stock units disclosed in the SEC Filings, or future
awards under the Company’s 2015 Equity Incentive Plan.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in any transaction pertaining to the Company’s capital stock.
Except as set forth in the SEC Filings or future awards under the 2015 Equity
Incentive Plan, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary of the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares





6

--------------------------------------------------------------------------------

 

 

was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities except as described in Section 7.9 hereof.
Except as set forth in the SEC Filings, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the Company’s Knowledge as
of the date hereof, between or among any of the Company’s stockholders. Other
than the rights being granted to the Investors or the Other Existing Investors
pursuant to the Registration Rights Agreement, to participants in the Additional
Private Placement, or as set forth in the SEC Filings, no person has any right
to cause the Company to effect the registration under the 1933 Act of any
securities of the Company.

4.4        Valid Issuance.  Upon the filing of the Certificate of Designations
with the Registrar of Corporations, the Shares and the Commitment Fee will have
been duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and nonassessable, and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  Upon the due conversion of
the Shares, the Conversion Shares and the Commitment Fee will be validly issued,
fully paid and nonassessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws (other than those created by
the Investors).  The Company has reserved a sufficient number of shares of
Common Stock for issuance upon the conversion of the Shares and the Commitment
Fee.

4.5        Consents.  Except for the filing of the Certificate of Designations
with the Registrar of Corporations, the execution, delivery and performance by
the Company of the Transaction Documents, approval of the Proposal by the
Company’s shareholders, and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
(or shall have been made prior to Closing) pursuant to applicable state
securities laws and NYSE listing requirements and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods and approval of the Proposal at the
Stockholders Meeting.

4.6        Delivery of SEC Filings; Business.  The Company has made available to
the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2015 (the “10-K”), and all other reports filed by the Company
pursuant to the 1934 Act since the filing of the 10-K (collectively, the “SEC
Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.

4.7        Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for debt repayment, working capital and
general corporate purposes.

4.8        Absence of Certain Events.  Since the date of the latest audited
financial statements included within the SEC Filings, except as specifically
disclosed in the SEC Filings prior to the date hereof or on Schedule 4.8, (i)
the Company has not altered its method of accounting, (ii) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, except in connection with the payment of the
exercise price of, or withholding taxes for, awards under the Company’s equity
incentive plans, and (iii) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to the Company’s existing
equity incentive plans. As of the





7

--------------------------------------------------------------------------------

 

 

date hereof, the Company does not have pending before the SEC any request for
confidential treatment of information. Except for the transactions contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists with respect to the Company or its business,
properties, operations, financial condition or prospects that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed.

4.9       SEC Filings.

(a)        At the time of filing thereof, the SEC Filings complied as to form in
all material respects with the requirements of the 1934 Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(b)        Each registration statement and any amendment thereto filed by the
Company during the two years preceding the date hereof pursuant to the 1933 Act,
as of the date such statement or amendment became effective, complied as to form
in all material respects with the 1933 Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein not
misleading; and each prospectus filed pursuant to Rule 424(b) under the 1933
Act, as of its issue date and as of the closing of any sale of securities
pursuant thereto did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.

4.10      No Conflict, Breach, Violation or Default.  Subject to the filing of
the Certificate of Designations with the Registrar of Corporations, the
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not (i) conflict with or result
in a breach or violation of (a) any of the terms and provisions of, or
constitute a default under the Company’s Second Amended and Restated Articles of
Incorporation, as amended, or the Company’s Amended and Restated Bylaws, both as
in effect on the date hereof (true and complete copies of which have been made
available to the Investors through the EDGAR system), or (b) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary of the Company or
any of their respective assets or properties, except, with respect to subclause
(i)(b), as which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except as which have not had
and would not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

4.11      Tax Matters.  The Company and each Subsidiary of the Company has
timely prepared and filed (or timely filed for an extension for) all tax returns
required to have been filed by the Company or such Subsidiary with all
appropriate governmental agencies and timely paid all taxes shown thereon or
otherwise owed by it, other than taxes being contested in good faith and for
which adequate reserves have been made on the Company’s financial statements
included in the SEC Filings.  The charges, accruals and reserves on the books of
the Company in respect of taxes for all fiscal periods are





8

--------------------------------------------------------------------------------

 

 

adequate in all material respects, and there are no material unpaid assessments
against the Company or any of its Subsidiaries nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole.  All taxes and other assessments and levies that
the Company or any of its Subsidiaries is required to withhold or to collect for
payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than taxes being contested in
good faith and for which adequate reserves have been made on the Company’s
financial statements included in the SEC Filings.  There are no tax liens or
claims pending or, to the Company’s Knowledge, threatened against the Company or
any of its Subsidiaries or any of their respective assets or property.  Except
as described on Schedule 4.11, there are no outstanding tax sharing agreements
or other such arrangements between the Company and any of its Subsidiaries or
other corporation or entity.

4.12      Title to Properties.  Except as disclosed in the SEC Filings or
Schedule 4.12, the Company and each of its Subsidiaries has good and marketable
title to all real properties and all other properties and assets owned by it, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof by them; and except as disclosed in the SEC Filings, the
Company and each of its Subsidiaries holds any leased real or personal property
under valid and enforceable leases with no exceptions that would materially
interfere with the use made or currently planned to be made thereof by them.

4.13      Registry of and Title to Vessels; Good Standing.  Each of the
Company’s vessels is owned directly by the Company or one its Subsidiaries, has
been duly registered as a vessel under the laws and regulations and flag of its
jurisdiction in the sole ownership of the Company or such Subsidiary, except as
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect; the Company or each such Subsidiary, as applicable, has
good title to the applicable vessel, free and clear of all mortgages, pledges,
liens, security interests and claims and all defects of the title of record
other than as disclosed in Schedule 4.13, and no other action is necessary to
establish and perfect such entity’s title to and interest in such vessel as
against any charterer or third party, except as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect; and
each such vessel is in good standing with respect to the payment of past and
current taxes, fees and other amounts payable under the laws of the jurisdiction
where it is registered as would affect its registry with the ship registry of
such jurisdiction except for failures to be in good standing which would not, in
the aggregate, be reasonably expected to have a Material Adverse Effect.

4.14      Compliance with Maritime Guidelines.  Except with respect to vessels
described in Schedule 4.14, each of the Company’s vessels is operated in
compliance with the rules, codes of practice, conventions, protocols, guidelines
or similar requirements or restrictions imposed, published or promulgated by any
governmental authority, classification society or insurer applicable to the
respective vessel (collectively, “Maritime Guidelines”) and all applicable
international, national, state and local conventions, laws, regulations, orders,
governmental licenses and other requirements (including, without limitation, all
environmental laws), except where such failure to be in compliance would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

4.15      Classification.  Except with respect to vessels described in Schedule
4.15, each vessel is classed by a classification society which is a full member
of the International Association of Classification Societies and is in class
with valid class and trading certificates, without any overdue





9

--------------------------------------------------------------------------------

 

 

recommendations, except as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

4.16      Certificates, Authorities and Permits.  The Company and each of its
Subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where such failure has not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any such Subsidiary, would reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.  Neither the Company nor any of its
Subsidiaries have been in violation or breach of, or default under, any such
certificate, authority or permit except where such violation, breach or failure
would not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate.

4.17      Labor Matters.  No material labor dispute exists or, to the Company’s
Knowledge, has been threatened with respect to any of the employees of the
Company which would reasonably be expected to result in a Material Adverse
Effect. To the Company’s Knowledge, none of the Company’s or its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company or such Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. No executive officer, to the Company’s Knowledge, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. 

4.18      Intellectual Property.  The Company and its Subsidiaries own, possess,
or can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of its business as now conducted or as described in the SEC Filings to
be conducted, except as such failure to own, possess, or acquire such rights
would not result in a Material Adverse Effect.  Except as set forth in the SEC
Filings, as of the date hereof, there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s or Subsidiaries’ rights in or to any such Intellectual Property,
or alleging that the Company infringes, misappropriates or otherwise violates
any Intellectual Property or other proprietary rights of others, and the Company
is unaware of any facts which would form a reasonable basis for any such claim,
in each case except as would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate. 

4.19      Environmental Matters.  Neither the Company nor any of its
Subsidiaries is in violation of any statute, rule, regulation, decision or order
of any governmental agency or body or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any





10

--------------------------------------------------------------------------------

 

 

Environmental Laws, which violation, contamination, liability or claim has had
or would reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

4.20      Litigation.  Except as described in the SEC Filings, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its Subsidiaries is or may be a party or
to which any property of the Company or any of its Subsidiaries is or may be the
subject that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under the Transaction Documents; no such
investigations, actions, suits or proceedings are, to the Company’s Knowledge,
threatened or contemplated by any governmental or regulatory authority or
threatened by others.

4.21      Financial Statements.  The financial statements included in the SEC
Filings comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, except for normal year-end audit adjustments and as otherwise as
permitted by Form 10-Q under the 1934 Act).  Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof or as described on Schedule 4.21, neither the Company nor any of
its Subsidiaries has incurred any liabilities, contingent or otherwise, except
those incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

4.22      Insurance Coverage.  The Company and each of its Subsidiaries
maintains in full force and effect insurance coverage that is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and each such Subsidiary.

4.23      Compliance with Law.  The Company and each of its Subsidiaries are in
compliance, and since January 1, 2013, have been in compliance, in all material
respects, with all U.S. federal, state, local and foreign laws and regulations
applicable to them or the operation of their respective business or by which
their assets are bound or affected, except as would not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate.  None of
the Company or any of its Subsidiaries have received any written notice of any
material violation of any U.S. federal, state, local and foreign laws and
regulations applicable to them or the operations of their respective businesses
or by which their assets are bound or affected at any time since January 1,
2013, except as would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.

4.24      Compliance with NYSE Continued Listing Requirements.  Except as
described in the SEC Filings or as a result of this Agreement and the
transactions contemplated hereby:  (i) the Company is in compliance with
applicable NYSE continued listing requirements, and (ii) there are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on the NYSE and
the Company has not received any notice of, nor to the Company’s Knowledge is
there any basis for, the delisting of the Common Stock from the NYSE.





11

--------------------------------------------------------------------------------

 

 

4.25      Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any of its Subsidiaries or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than as described in Schedule 4.25.

4.26      No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

4.27      No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would be reasonably likely
to adversely affect reliance by the Company on Section 4(a)(2) for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.

4.28      Rule 506 Compliance.  To the Company’s Knowledge, neither the Company
nor any Insider is subject to any of the “Bad Actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2)(i) or (d)(3) of
the 1933 Act.  The Company is not disqualified from relying on Rule 506 of
Regulation D under the 1933 Act (“Rule 506”) for any of the reasons stated in
Rule 506(d) in connection with the issuance and sale of the Securities to the
Investors pursuant to this Agreement.  The Company has exercised reasonable care
to determine whether any such disqualification under Rule 506(d) exists.

4.29      Private Placement.  Assuming the accuracy of the representations and
warranties of the Investors in Section 5 hereof, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.

4.30      Material Contracts.  As of the date of this Agreement, neither the
Company nor any of its Subsidiaries is a party to any Material Contract that has
not been filed.  Except as would not have a Material Adverse Effect, (i) each
Material Contract is a valid, binding and legally enforceable obligation of the
Company or any of its Subsidiaries, as the case may be, and, to the Company’s
Knowledge, of the other parties thereto, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles; (ii) each Material Contract is in full force and
effect; (iii) neither the Company nor any of its Subsidiaries is (with or
without notice or lapse of time, or both) in breach or default under any
Material Contract and, to the Company’s Knowledge, no other party to any
Material Contract is (with or without notice or lapse of time, or both) in
breach or default thereunder except as is subject to a waiver described in the
SEC Filings; (iv) neither the Company nor any of its Subsidiaries has received
written notice of any breach or default of any Material Contract other than as
may be set forth in any waiver described in the SEC Filings, and (v) neither the
Company nor any of its Subsidiaries has received written notice from any other
party to a Material Contract that such other party intends to terminate, not
renew, or renegotiate the terms of any such Material Contract.  Except as set
forth in Schedule 4.30, no event has occurred (with or without notice or lapse
of time, or both) and is continuing that would constitute a breach or default,
or permit termination, modification, or acceleration under any credit facility
or debt instrument, to which the Company or any of its Subsidiaries is a party
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, and to the Company’s Knowledge there exists no event or
circumstance that would reasonably be expected to give rise to any such breach,
default, termination, modification, or acceleration, except as is subject to a
waiver described in the SEC Filings.





12

--------------------------------------------------------------------------------

 

 

4.31      Transactions with Affiliates.  Except as disclosed in the SEC Filings
or in connection with the transactions contemplated by the Transaction
Documents, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any material transaction with the Company or any of its Subsidiaries (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any material contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Company’s
Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.32      Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability.  The Company has established disclosure controls
and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the 1934 Act, as the case may be, is being prepared. 

4.33      Investment Company.  The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.34      Other Existing Investors.  Contemporaneous with the execution and
delivery of this Agreement, the Company is entering into the Other Purchase
Agreements on the same terms and conditions as this Agreement (other than with
respect to the number of shares of Series A Preferred Stock  purchased), and the
Company has delivered to the Investors true and complete copies of the Other
Purchase Agreements.

5.         Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

5.1        Organization and Existence.  Such Investor, is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority.

5.2        Authorization; No Conflicts.  The execution, delivery and performance
by such Investor of the Transaction Documents to which such Investor is a party
have been duly authorized and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally. The execution, delivery
and performance by the Investor of this Agreement and each Transaction Document
to which the Investor is a party and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational





13

--------------------------------------------------------------------------------

 

 

documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to such Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Investor to perform its obligations hereunder.

5.3        Purchase Entirely for Own Account.  The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Neither such Investor nor any
Affiliate of such Investors is a broker-dealer registered with the SEC under the
1934 Act or an entity engaged in a business that would require it to be so
registered.

5.4        Investment Experience.  Such Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

5.5        Disclosure of Information.  Such Investor acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto, including Schedule 5.5) and the SEC Filings and the risk
factors set forth therein.  Such Investor and its advisors, if any, has been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. Such Investor and its advisors, if
any, have been afforded (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Investor understands that its investment in the Securities
involves a high degree of risk. Such Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. Such Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

5.6        No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.





14

--------------------------------------------------------------------------------

 

 

5.7        Restricted Securities.  Such Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.8        Legends.  It is understood that, except as provided below,
certificates or other instruments evidencing the Securities may bear the
following or any similar legend:

(a)      “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b)      If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

5.9        Accredited Investor / Qualified Purchaser.  Such Investor is, and on
the date the Conversion Shares are issued upon conversion of the Shares such
Investor will be, an accredited investor as defined in Rule 501(a) of Regulation
D, as amended, under the 1933 Act, as amended by the Dodd-Frank Wall Street
Reform and Consumer Protection Act. 

5.10      No General Solicitation.  Such Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

5.11      Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any of its Subsidiaries or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

5.12      Prohibited Transactions.  Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the Effective Date or (iii) the Effectiveness Deadline, such
Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction.  Such Investor acknowledges
that the representations, warranties and covenants contained in this Section
5.11 are being made for the benefit of





15

--------------------------------------------------------------------------------

 

 

the Investors as well as the Company and that each of the other Investors shall
have an independent right to assert any claims against such Investor arising out
of any breach or violation of the provisions of this Section 5.11.

5.13      Affiliate Involvement in Offering; Trading Price.  Such Investor
acknowledges that it is aware of the following: (i) that one or more Persons
that may be deemed Affiliates of the Company are purchasing Securities; (ii)
that such purchase by such Persons should not be taken as an indication of their
views regarding the prospects of the Company nor should such Investor infer from
their participation that they possess non-public information suggesting
favorable prospects for the Company; and (iii) the Company’s stock is thinly
traded, and accordingly the trading price of the Company’s stock may not
accurately reflect the current value of the Company.

5.14      Rule 506 Compliance.  Neither such Investor nor any of its directors,
executive officers, other officers that may serve as a director or officer of
any company in which it invests, general partners or managing members is subject
to any Disqualification Event (as defined above), except for Disqualification
Events covered by Rule 506(d)(2)(ii) or (iii) under the 1933 Act and disclosed
in writing in reasonable detail to the Company.

5.15      The Agents.  Such Investor understands that each Agent has acted
solely as an agent of the Company in the placement of the Securities, and that
none of the Agents makes any representation or warranty with regard to the
merits of this transaction or as to the accuracy of any information such
Investor may have received in connection therewith.  Such Investor acknowledges
that it has not relied on any information or advice furnished by or on behalf of
the Agent.

5.16      Sufficient Funds.  Each Investor has sufficient cash on hand or
undrawn capital commitments to pay the Purchase Price and otherwise satisfy its
obligations in connection with this Agreement and the transactions contemplated
hereby.

6.         Conditions to Closing.

6.1        Conditions to the Investors’ Obligations.  The obligation of each
Investor to purchase the Shares at the Closing is subject to the satisfaction,
on or prior to the Closing Date, of the following conditions, any of which may
be waived by such Investor (as to itself only):

(a)        The Fundamental Representations shall be true and correct as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such Fundamental Representation
shall be true and correct as of such earlier date.  The representations and
warranties made by the Company in Section 4 hereof (other than the Fundamental
Representations) qualified as to “materiality” or “Material Adverse Effect"
shall be true and correct as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 4
hereof (other than the Fundamental Representations) not qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
material respects as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.





16

--------------------------------------------------------------------------------

 

 

(b)        The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents on the Closing Date, all
of which shall be in full force and effect.

(c)        The Company shall have executed and delivered the Registration Rights
Agreement.

(d)        The Company shall have filed with the NYSE a supplementary listing
application or similar application for the listing or trading of the Conversion
Shares on the NYSE, a copy of which shall have been provided to the Investors.

(e)        The Certificate of Designations shall have been filed with the
Registrar of Corporations and shall be effective; a filed copy of the
Certificate of Designations shall have been provided to the Investors.

(f)        No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(g)       The Company shall have delivered an officer’s certificate, executed on
behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a) and (b) of this Section 6.1.

(h)        The Investors shall have received an opinion from each of Kramer
Levin Naftalis & Frankel LLP and Reeder & Simpson, P.C., dated as of the Closing
Date, in the forms attached hereto as Exhibit B-1 and Exhibit B-2, respectively.

(i)         No stop order or suspension of trading shall have been imposed by
the NYSE, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

(j)         The Company shall have received, or shall receive substantially
simultaneously with the Closing, an amount not less than the difference between
$125 million and the Investors’ Subscription Amount in gross proceeds in respect
of the sale of shares of Series A Preferred Stock.

(k)        The conditions precedent set forth in the Debt Commitment Letter
shall be or have been satisfied or waived and the Refinancing (as defined in the
Debt Commitment Letter) for no less than $400 million shall have occurred, or
shall occur substantially simultaneously with the funding of the Investor’s
Subscription Amount, on the terms set forth in the Debt Commitment Letter.

(l)         The Hayfin Facility Agreement shall have been amended, or shall be
amended substantially simultaneously with the funding of the Investor’s
Subscription Amount, on the terms set forth in the Hayfin Term Sheet.





17

--------------------------------------------------------------------------------

 

 

(m)       The Other Purchase Agreements shall have substantially identical terms
to the terms of this Agreement, excluding the Subscription Amount and related
terms.  For the avoidance of doubt, the terms of such Other Purchase Agreements
and the securities issued pursuant thereto shall not be more favorable than the
terms provided to the Investors under this Agreement and the Series A Preferred
Stock and the Common Stock received pursuant hereto.

(n)        The Additional Private Placement, if consummated, shall not have been
on terms more favorable to any such Third Party Purchaser than the terms
provided to the Investors under this Agreement.

6.2        Conditions to Obligations of the Company.  The Company’s obligation
to sell and issue the Shares at the Closing is subject to the satisfaction on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a)        The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects as of the Closing Date.  The
Investment Representations shall be true and correct in all respects as of the
Closing Date.  The Investors shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.

(b)        The Investors shall have executed and delivered the Registration
Rights Agreement.

(c)        No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(d)        The Company shall have received, or shall receive substantially
simultaneously with the funding of the Investors’ Subscription Amount, an
aggregate of not less than $125 million (inclusive of the Investors’
Subscription Amount) in gross proceeds in respect of the sale of shares of
Series A Preferred Stock.

(e)        The Refinancing (as defined in the Debt Commitment Letter) shall have
occurred, or shall occur substantially simultaneously with the funding of the
Investors’ Subscription Amount, on the terms set forth in the Debt Commitment
Letter and otherwise in form and substance reasonably satisfactory to the
Company.

(f)        The Hayfin Facility Agreement shall have been amended, or shall be
amended substantially simultaneously with the funding of the Investors’
Subscription Amount, on the terms set forth in the Hayfin Term Sheet and
otherwise in form and substance reasonably satisfactory to the Company.

(g)       The Investors shall have delivered an officer’s certificate, executed
on behalf of each Investor by its Chief Executive Officer or its Chief Financial
Officer or person performing similar functions, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in subsection (a) of
this Section 6.2.





18

--------------------------------------------------------------------------------

 

 

6.3       Termination of Obligations to Effect Closing; Effects.

(a)       The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:

(i)        Upon the mutual written consent of the Company and the Investors;

(ii)       By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

(iii)      By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or

(iv)      By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to November 15, 2016;

provided, however, that, except in the case of clause (ii) or (iii) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b)       In the event of termination by any Investor of its obligations to
effect the Closing pursuant to Section 6.3(a)(iii), written notice thereof shall
promptly be given to the other Investors by the Company and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors.  Nothing in this Section
6.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7.         Covenants and Agreements.

7.1        Operation in the Ordinary Course.  Except as set forth in Schedule
7.1, as contemplated by the Debt Commitment Letter, or as has been approved by
the Company’s Board of Directors prior to the execution hereof, between the date
of this Agreement and the Closing or the earlier termination of this Agreement
in accordance with Section 6.3, and except for what is expressly provided for in
the Transaction Documents or what may be authorized by the Investors, the
Company shall, and shall cause each of its Subsidiaries, to (a) use its
respective commercially reasonable efforts to maintain its existence in good
standing pursuant to applicable law, (b) conduct its business and operations in
the ordinary course of business and (c) use its reasonable best efforts to (i)
preserve intact its material assets, properties, contracts or other legally
binding understandings, licenses and business organizations; (ii) keep available
the services of its current officers and key employees; and (iii) preserve the
current relationships with charterers, customers, third-party vessel managers,
suppliers, distributors, lessors, licensors, licensees, creditors, contractors,
governmental or regulatory authorities and other Persons with whom the Company
or any of its Subsidiaries has business relations.  Except as set forth in
Schedule 7.1, as contemplated by the Debt Commitment Letter, or as has been
approved by the Company’s Board of





19

--------------------------------------------------------------------------------

 

 

Directors prior to the execution hereof, between the date of this Agreement and
the Closing or the earlier termination of this Agreement in accordance with
Section 6.3, and except for what is expressly provided for in the Transaction
Documents or what may be authorized by the Investors, the Company shall not, and
shall cause each of its Subsidiaries not, to (a) declare, set aside or pay any
dividend or make any other distribution in respect of any of the equity
securities of the Company or any non-wholly owned Subsidiary of the Company, or
any direct or indirect redemption, purchase, or other acquisition of any of such
equity securities by the Company or any non-wholly owned Subsidiary of the
Company other than with respect to the cashless exercise of warrants outstanding
on the date hereof, (b) incur, assume or guarantee any indebtedness for borrowed
money other than indebtedness among the Company and any of its Subsidiaries or
in the ordinary course of business (other than as contemplated by the Debt
Commitment Letter), (c) issue, sell or otherwise dispose any equity securities
of the Company or any non-wholly owned Subsidiary except pursuant to its 2014
Management Incentive Plan or its 2015 Equity Incentive Plan or upon the exercise
or settlement of awards made under either such plan, (d) change any terms of
compensation of any executive officers of the Company or enter into any
transaction required to be disclosed under Item 404 of Regulation S-K
promulgated by the SEC without the approval of the Company’s Board of Directors
of a committee thereof comprised solely of independent directors or (e) effect
any Deemed Liquidation Event.

7.2        Reservation of Common Stock.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the conversion of the Shares and the
Commitment Fee, such number of shares of Common Stock as shall from time to time
equal the number of shares sufficient to permit the conversion of the Shares and
the Commitment Fee issued pursuant to this Agreement in accordance with their
respective terms.

7.3        [Intentionally omitted].

7.4        No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.5        Listing of Underlying Shares and Related Matters.  The Company shall
take commercially reasonable efforts to cause the Conversion Shares to be
approved for listing or trading on the NYSE or such other exchange or market
where the Common Stock is trading or expected to trade no later than ninety (90)
days after the Closing Date.  Further, if the Company applies to have its Common
Stock or other securities traded on any other principal stock exchange or
market, it shall include in such application the Conversion Shares and will take
such other action as is necessary to cause such Common Stock to be so listed.

7.6        [Intentionally omitted].

7.7        Subsequent Equity Sales.

(a)        From the date hereof until the date of conversion of the Shares,
without the consent of the Investors, neither the Company nor any of its
Subsidiaries shall issue shares of preferred stock, Common Stock or Common Stock
Equivalents.  Notwithstanding the foregoing, the provisions of this Section
7.7(a) shall not apply to (i) the issuance of the Securities, (ii) the issuance
of Series A Preferred Stock pursuant to the Other Purchase Agreements and in the
Additional Private Placement or any Common Stock issuable upon the conversion
thereof, (iii) the issuance of Common Stock or Common Stock Equivalents upon the
conversion, settlement or exercise of any securities of the Company or any of





20

--------------------------------------------------------------------------------

 

 

its Subsidiaries outstanding on the date hereof, provided that the terms of such
security are not amended after the date hereof to decrease the exercise price or
increase the Common Stock or Common Stock Equivalents receivable upon the
exercise, conversion or exchange thereof, (iv) the issuance of Common Stock or
Common Stock Equivalents in connection with the acquisition by the Company of
all or substantially all of the assets or equity interests of another business
entity in a transaction approved by the Board of Directors of the Company, (v)
the issuance of any Common Stock or Common Stock Equivalents pursuant to any
Company equity incentive plan in place as of the date hereof or approved by the
Company’s stockholders or (vi) the issuance of any Common Stock or Common Stock
Equivalents in a transaction or series of related transactions, for the primary
purpose of raising capital, approved by the Board of Directors of the Company
and consented to by the Investors not participating in such transaction or
transactions who beneficially own (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) a majority of the Shares issued pursuant hereto (excluding
the Shares held by any Investors participating in such transaction or
transactions).  For the avoidance of doubt, any sale and issuance of Series A
Preferred Stock to purchasers in the Additional Private Placement shall not be
on terms, including the price paid for such Series A Preferred Stock, more
favorable to any such purchaser than the terms provided to the Investors under
this Agreement.

(b)        The Company shall not, and shall use its commercially reasonable
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.

7.8        Equal Treatment of Investors.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to such Transaction Documents, and no
consideration shall be offered or paid to any Other Existing Investor to amend
or consent to a waiver or modification of any provision of the purchase
agreements entered into simultaneously with this Agreement (or the other
transaction documents contemplated thereby) unless the same consideration is
also offered to the Investors.  For clarification purposes, this provision
constitutes a separate right granted to each Investor and each Other Existing
Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors and the Other Existing Investors
as a class and shall not in any way be construed as the Investors acting in
concert or as a group with the Other Existing Investors with respect to the
purchase, disposition or voting of Securities or otherwise.

7.9        Proxy Statement; Stockholders Meeting.  

(a)        Promptly following the execution and delivery of this Agreement the
Company shall take all action necessary to call a meeting of its stockholders
(the “Stockholders Meeting”), which shall occur not later than sixty (60) days
following the Closing Date (the “Stockholders Meeting Deadline”), for the
purpose of seeking approval of the Company’s stockholders for the issuance of
shares of Common Stock upon conversion of the Series A Preferred Stock issued
pursuant to this Agreement or the other Purchase Agreements or in the Additional
Private Placement  (the “Proposal”) and the increase of the size of the
Company’s Board of Directors from eight (8) members to nine (9) members (the
“Board Increase”). In the event the Proposal or the Board Increase is not
approved by the Company’s





21

--------------------------------------------------------------------------------

 

 

stockholders at the Stockholders Meeting, the Company shall take all action
necessary to call up to three (3) additional meetings of its stockholders (each
a “Subsequent Stockholders Meeting”) for the purpose of seeking approval of the
Proposal or the Board Increase as applicable, to be held promptly following the
completion of the Stockholders Meeting and in no event more than one year after
the Closing Date to the extent reasonably practicable. In connection with the
Stockholders Meeting and, if applicable, each Subsequent Stockholders Meeting,
the Company will prepare and file with the SEC proxy materials pursuant to and
in compliance with Section 14(a) of the 1934 Act (including a proxy statement
and form of proxy) for use at the Stockholders Meeting and, if applicable, each
Subsequent Stockholders Meeting, and, after receiving and responding to any
comments of the SEC thereon, shall mail such proxy materials (or, if permitted,
notice of the availability of such proxy materials) to the stockholders of the
Company. Each Investor shall promptly furnish in writing to the Company such
information relating to such Investor and its investment in the Company as the
Company may reasonably request for inclusion in each proxy statement.

(b)        Subject to their fiduciary obligations under applicable law (as
determined in good faith by the Company’s Board of Directors after consultation
with the Company’s outside counsel), the Company’s Board of Directors shall
recommend to the Company’s stockholders that the stockholders vote in favor of
the Proposal and the Board Increase (each a “Company Board Recommendation”) at
the Stockholders Meeting and, if applicable, each Subsequent Stockholders
Meeting, unless the Board of Directors shall have modified, amended or withdrawn
such Company Board Recommendation pursuant to the provisions of the immediately
succeeding sentence. The Company covenants that the Board of Directors of the
Company shall not modify, amend or withdraw either Company Board Recommendation
unless the Board of Directors (after consultation with the Company’s outside
counsel) shall determine in the good faith exercise of its business judgment
that maintaining such Company Board Recommendation would be inconsistent with
its fiduciary duty to the Company’s stockholders. Whether or not the Company’s
Board of Directors modifies, amends or withdraws either Company Board
Recommendation pursuant to the immediately preceding sentence, the Company shall
in accordance with the Marshall Islands Business Corporations Act and the
provisions of its Second Amended and Restated Articles of Incorporation, as
amended, or its Amended and Restated Bylaws, (i) take all action reasonably
necessary to convene the Stockholders Meeting and, if necessary, each Subsequent
Stockholders Meeting as promptly as practicable, but no later than the
Stockholders Meeting Deadline with respect to the Stockholders Meeting and as
soon as practicable with respect to each Subsequent Stockholders Meeting, to
consider and vote upon the approval of the Proposal and the Board Increase and
(ii) submit the Proposal and the Board Increase at the Stockholders Meeting or,
if applicable, each Subsequent Stockholders Meeting to the stockholders of the
Company for their approval.

(c)        From the date hereof until termination of this Agreement pursuant to
Section 6.3 hereof (the “Term”), at the Stockholders Meeting and, if applicable,
each Subsequent Stockholders Meeting, however called and at any adjournment or
postponement thereof, and in any action by consent of the stockholders of the
Company, each Investor and its Affiliates owning any shares of Common Stock
shall (A) appear at such meeting or otherwise cause all shares of Common Stock
held by it to be counted as present thereat for purposes of establishing a
quorum and (B) vote (or cause to be voted) all shares of Common Stock held by it
in favor of the Proposal and such other matters as may be necessary or advisable
to consummate the transactions contemplated by the Purchase Agreement; provided
that no Investor or its Affiliates shall be under any obligation hereunder with
respect to any vote regarding the Board Increase.  During the term of this
Agreement, no such Investor or its Affiliates shall transfer any shares of
Common Stock prior to shareholder approval of the Proposal unless the transferee
has agreed for the benefit of the Company to be bound by the provisions of this
Section 7.9(c).





22

--------------------------------------------------------------------------------

 

 

7.10      [Intentionally omitted].

7.11      Additional Private Placement.  Following the entry by the parties into
this Agreement, the Company shall conduct a private placement of the Series A
Preferred Stock (the “Additional Private Placement”), and will use commercially
reasonable efforts to obtain binding commitments from third parties for the
purchase of not more than Thirty Eight Million Six Hundred  Thousand Dollars
($38,600,000) in Series A Preferred Stock in such private placement; provided
that such Additional Private Placement shall not be on terms more favorable to
any such Third Party Purchaser than the terms provided to the Investors under
this Agreement.

7.12      Investor Director.

(a)        From and after the Closing until the conversion of the Shares, and
thereafter and until the Investors no longer beneficially own (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) at least 12.5% of the
total outstanding Common Stock at any time (the “Nomination Right Termination”),
at each annual or special meeting of the stockholders of the Company at which
directors are to be elected to the Board of Directors, the Company (subject to
applicable law, including any fiduciary duties of the Board of Directors) shall
nominate and use its commercially reasonable efforts (which shall include
inserting in any proxy statement used by the Company to solicit the vote of its
stockholders in connection with any such meeting the recommendation of the Board
of Directors that stockholders of the Company vote in favor of each Investor
Designee (defined below)) to cause the election to the Board of Directors of a
slate of directors that includes one (1) individual designated in writing by the
Investors for nomination for election or for appointment to the Board of
Directors and approved by the Board of Directors or any responsible committee
thereof (which approval shall not be unreasonably withheld) (any such individual
being an “Investor Designee”); except that if the Investors beneficially own at
least 25% of the total outstanding Common Stock and the size of the Board has
been increased to nine (9) members, the number of Investor Designees that the
Investors shall be entitled to designate shall be two (2).  To the extent that
the Company’s Board of Directors or any responsible committee thereof views it
as necessary or desirable that any second Investor Designee of the Investors be
independent under the applicable rules of any exchange on which the Company’s
capital stock is listed or for regulatory compliance purposes, the Investors
shall comply with the request of the Company to designate a second Investor
Designee that would be independent under such rules or regulations or, if such
second Investor Designee has already been elected or appointed to the Company’s
Board of Directors (an “Investor Director”), shall secure the resignation of
such Investor Director and designate an Investor Designee who would be
independent under such rules or regulations. 

(b)        The Investors shall notify the Company of the identity of any
proposed Investor Designee, in writing, at or before the time such information
is reasonably requested by the Board of Directors or any responsible committee
thereof for inclusion in a proxy statement for a meeting of stockholders, and
shall promptly furnish in writing all information about the Investors and such
proposed Investor Designee as shall be reasonably requested by the Board of
Directors or any responsible committee thereof (including, at a minimum, any
information regarding such proposed Investor Designee to the extent required by
applicable securities laws or for any other person nominated for election to the
Board of Directors).

(c)        Until the Nomination Right Termination and subject to Sections
7.11(a) and (b), in the event of (i) the death, disability, removal or
resignation of an Investor Director, the Board of Directors (subject to
applicable law, including any fiduciary duties of the Board of Directors) shall
promptly appoint as a replacement Investor Director the Investor Designee
designated by the Investors to





23

--------------------------------------------------------------------------------

 

 

fill the resulting vacancy, or (ii) the failure of an Investor Designee to be
elected to the Board of Directors at any annual or special meeting of the
stockholders of the Company at which such Investor Designee stood for election
but was nevertheless not elected (such Investor Designee, an “Investor Specified
Designee”), the Board of Directors (subject to applicable law, including any
fiduciary duties of the Board of Directors) shall promptly appoint another
Investor Designee designated by the Investors to serve in lieu of such Investor
Specified Designee as an Investor Director during the term that such Investor
Specified Designee would have served had such Investor Specified Designee been
elected at such meeting of the stockholders of the Company, and, in each case of
clause (i) and clause (ii), such individual shall then be deemed an Investor
Director for all purposes hereunder.

(d)        The Company shall at all times provide each Investor Director (in his
or her capacity as a member of the Board of Directors) with the same rights to
indemnification and exculpation that it provides to the other members of the
Board of Directors.  The Company acknowledges and agrees that any such
obligations to indemnify or advance expenses to each Investor Director, in his
or her capacity as such, for the matters covered by such obligations, shall be
the primary source of indemnification and advancement of such Investor Director
in connection therewith, and any obligation on the part of any Investor under
any indemnification agreement to indemnify or advance expenses to such Investor
Director shall be secondary to the Company’s obligation and shall be reduced by
any amount that such Investor Director may collect as indemnification or
advancement from the Company.  In the event that the Company fails to indemnify
or advance expenses to such Investor Director as required by such
indemnification obligations and this Agreement (such unpaid amounts, the “Unpaid
Indemnitee Amounts”), and any Investor makes any payment to such Investor
Director in respect of indemnification or advancement of expenses on account of
such Unpaid Indemnitee Amounts, such Investor shall be subrogated to the rights
of such Investor Director under this Agreement in respect of such Unpaid
Indemnitee Amounts.

(e)        The initial Investor Director shall be Peter Kirchof.

8.         Survival and Indemnification.

8.1        Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

8.2        Indemnification.  The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and their respective directors, officers,
trustees, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents.

8.3        Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the





24

--------------------------------------------------------------------------------

 

 

indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person or (c) in the reasonable
judgment of any such Person, based upon written advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided,  further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation and, in the event an indemnified party
controls the defense of any claim under this Section 8.3, such indemnified party
may not settle such claim without the Company’s prior written consent, which
will not be unreasonably withheld.

9.         Miscellaneous.

9.1        Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Shares” shall be deemed to
refer to the securities received by the Investors in connection with such
transaction.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

9.2        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

9.3        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

9.4        Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if





25

--------------------------------------------------------------------------------

 

 

given by personal delivery, then such notice shall be deemed given upon such
delivery, (ii) if given by facsimile, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier.  All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

If to the Company:

Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, NY 10171

Attention: John C. Wobensmith

Fax: (646) 443-8551

With a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Thomas E. Molner

Fax: (212) 715-8000

If to the Investors:

to the addresses set forth on Schedule 1 hereto.

9.5        Expenses.  The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Company shall reimburse the Investors
for their reasonable and documented legal fees and related costs in connection
with the transactions contemplated hereby up to a maximum of $50,000 within a
reasonable time following the Closing.

9.6        Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.

9.7        Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior written consent of the Company
(in the case of a release or announcement by the Investors) or the Investors (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), except as such release or announcement may be
required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company or the Investors, as
the case may be, shall allow the Investors or the Company, as applicable, to the
extent





26

--------------------------------------------------------------------------------

 

 

reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.

9.8        Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9        Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

9.10      Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

9.11      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12     Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such





27

--------------------------------------------------------------------------------

 

 

Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents.  Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that each of the Investors and the Other Existing Investors
has been provided with the same transaction documents for the purpose of closing
a transaction with multiple Persons and not because it was required or requested
to do so by any Person.

9.13     Reliance by and Exculpation of Agents. 

(a)        Each Investor agrees and acknowledges that (i) none of the Agents has
made, or will make, any representations or warranties with respect to the
Company or the offer and sale of the Shares, and such Investor will not rely on
any statements made by any Agent, orally or in writing, to the contrary; (ii) it
will be responsible for conducting its own due diligence investigation with
respect to the Company and the offer and sale of the Shares, (iii) it will be
purchasing Shares based on the results of its own due diligence investigation of
the Company, (iv) it has negotiated the offer and sale of the Shares directly
with the Company, and the Agents will not be responsible for the ultimate
success of any such investment and (v) the decision to invest in the Company
will involve a significant degree of risk, including a risk of total loss of
such investment.  Each Investor further represents and warrants to each Agent
that it, including any fund or funds that it manages or advises that
participates in the offer and sale of the Shares, is permitted under its
constitutive documents (including, without limitation, all limited partnership
agreements, charters, bylaws, limited liability company agreements, all
applicable side letters with investors, and similar documents) to make
investments of the type contemplated by this Agreement. In light of the
foregoing, to the fullest extent permitted by law, each Investor releases each
Agent, its employees, officers, representatives and Affiliates from any
liability with respect to such Investor’s participation in the offer and sale of
the Shares including, but not limited to, any improper payment made in
accordance with the information provided by the Company. This Section 9.13 shall
survive any termination of this Agreement.  The Agents have introduced each
Investor to the Company in reliance on the Investor’s understanding and
agreement to this Section 9.13.

(b)        The parties agree and acknowledge that each Agent may rely on the
representations, warranties, agreements and covenants of the Company contained
in this Agreement and may rely on the representations and warranties of the
respective Investors contained in this Agreement as if such representations,
warranties, agreements and covenants, as applicable, were made directly to such
Agent.  The parties further agree each Agent may rely on the legal opinions to
be delivered pursuant to Section 6.1(i) hereof.

(c)        Each Investor agrees, for the express benefit of the Agents, that: no
Agent, nor any of its Affiliates or any of its representatives (1) has any
duties or obligations with respect to the transactions contemplated hereby other
than those specifically set forth herein or in the engagement letter, to be
entered into between the Company and the Agents; (2) shall be liable for any
improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents; or (4) shall be liable to such
Investor (x) for any action taken, suffered or omitted by any of them in good
faith and reasonably believed to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement or any Transaction Document
or (y) for anything which any of them may do or refrain from doing in connection
with this Agreement or any Transaction Document, except for such Agent’s own
gross negligence, willful misconduct or bad faith.  Jefferies, its Affiliates
and





28

--------------------------------------------------------------------------------

 

 

its representatives shall be entitled to be indemnified by the Company for
acting as placement agent hereunder pursuant the indemnification provisions set
forth in the Engagement Letter.

9.14      Non-Recourse. All actions, obligations, losses or causes of action
(whether in tort, contract or otherwise) that may be based upon, in respect of,
arise under, out or by reason of, be connected with, or relate in any manner to
(a) this Agreement and/or any other Transaction Document, (b) the negotiation,
execution or performance of this Agreement and/or any other Transaction
Document, (c) any breach or violation of this Agreement and/or any other
Transaction Document and (d) any failure of the transactions contemplated hereby
or in the other Transaction Documents to be consummated, in each case, may only
be made against (and are those solely of) the Persons that are expressly named
as parties hereto or thereto to the extent set forth herein and therein. In
furtherance and not in limitation of the foregoing, and notwithstanding anything
contained in this Agreement or the other Transaction Documents or otherwise to
the contrary, each party covenants, agrees and acknowledges, on behalf of itself
and its Affiliates and its and their respective representatives, that no
recourse under this Agreement or any other Transaction Document shall be had
against (i) any past, present or future direct or indirect equity holder,
controlling person, Affiliate, member, manager, general or limited partner,
stockholder, incorporator, representative or assignee of any party hereto or
thereto (unless such Person is also a party) or (ii) any past, present or future
direct or indirect equity holder, controlling person, Affiliate, member,
manager, general or limited partner, stockholder, incorporator, representative
or assignee of any of the foregoing (unless such Person is also a party), and
none of the foregoing shall have any liability hereunder or thereunder (in each
case, whether in tort, contract or otherwise), it being expressly agreed and
acknowledged that no personal liability or losses whatsoever shall attach to, be
imposed on or otherwise be incurred by any of the aforementioned, as such,
arising out of, in connection with or related in any manner to the items in the
immediately preceding clauses (a) through (d).

[signature page follows]

 



29

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Purchase Agreement as of the date
first above written.

 

 

 

 

The Company:

Genco Shipping & Trading Limited

 

 

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name: Apostolos Zafolias

 

Title: Chief Financial Officer

 





[SIGNATURE PAGE TO Genco Shipping & Trading Limited PURCHASE AGREEMENT]

 

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Purchase Agreement as of the date
first above written.

The Investors:

 

 

 

 

STRATEGIC VALUE MASTER FUND, LTD.

By:  Strategic Value Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.

By:  SVP Special Situations II, LLC, its Investment Manager

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.

By:  SVP Special Situations III, LLC, its Investment Manager

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

 

 

STRATEGIC VALUE OPPORTUNITIES FUND, L.P.

By:  SVP Special Situations III-A, LLC, its Investment Manager

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

 



[SIGNATURE PAGE TO Genco Shipping & Trading Limited PURCHASE AGREEMENT]

 

31

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

INVESTOR COMMITMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investor

  

  

Basic
Shares

  

  

Basic
Subscription
Amount

  

  

Basic
Subscription
Percentage

  

  

Backstop
Shares

  

  

Backstop
Commitment*

  

  

Backstop
Commitment
Percentage

 

STRATEGIC VALUE MASTER FUND, LTD.

 

 


2,412,747 

 

 

$


11,701,822.95 

 

 


31.63 

%  

 


749,908 

 

 

$


3,637,053.80 

 

 


31.63 

%

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.

 

 


2,472,751 

 

 

$


11,992,842.35 

 

 


32.41 

%  

 


768,558 

 

 

$


3,727,506.30 

 

 


32.41 

%

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.

 

 


2,136,212 

 

 

$


10,360,628.20 

 

 


28.00 

%  

 


663,958 

 

 

$


3,220,196.30 

 

 


28.00 

%

STRATEGIC VALUE OPPORTUNITIES FUND, L.P.

 

 


607,156 

 

 

$


2,944,706.60 

 

 


7.96 

%  

 


188,710 

 

 

$


915,243.50 

 

 


7.96 

%

Total

 

 


7,628,866 

 

 

$


37,000,000.10 

 

 


100.00 

%  

 


2,371,134 

 

 

$


11,499,999.90 

 

 


100.00 

%

--------------------------------------------------------------------------------

*Subject to adjustment pursuant to Section 3.3.

Address for Notices:

C/o Strategic Value Partners, LLC
100 West Putnam Ave
Greenwich, CT 06830
Attn: General Counsel's office
Ph: 203-618-3500
Fax: 203-618-3501
Email: legalnotices@svpglobal.com





32

--------------------------------------------------------------------------------

 

 

EXHIBIT A

CERTIFICATE OF DESIGNATIONS





33

--------------------------------------------------------------------------------

 

 

CERTIFICATE OF DESIGNATIONS OF RIGHTS, PREFERENCES AND PRIVILEGES OF

SERIES A PREFERRED STOCK OF

GENCO SHIPPING & TRADING LIMITED

The undersigned, John C. Wobensmith, does hereby certify:

1.        That he is the duly elected and acting President and Secretary of
Genco Shipping & Trading Limited a Marshall Islands corporation (the “Company”).

2.        That pursuant to the authority conferred by the Company’s Second
Amended and Restated Articles of Incorporation, as amended, the Company’s Board
of Directors on [__________], 2016 adopted the following resolution designating
and prescribing the relative rights, preferences and limitations of the
Company’s Series A Preferred Stock:

RESOLVED, that pursuant to the authority vested in the Board of Directors (the
“Board”) of the Company by the Articles of Incorporation, the Board does hereby
establish a series of preferred stock, par value $0.01 per share, and the
designation and certain powers, preferences and other special rights of the
shares of such series, and certain qualifications, limitations and restrictions
thereon, are hereby fixed as follows:

Section 1. Designation and Amount.  The shares of such series shall be
designated as “Series A Preferred Stock”.  The  Series A Preferred Stock shall
have a par value of $0.01 per share, and the number of shares constituting such
series shall initially be 27,061,856, which number the Board may from time to
time increase or decrease (but not below the number then outstanding).  The
Series A Preferred Stock shall have a liquidation preference of $4.85 per share
(the “Liquidation Preference”).

Section 2. Ranking.  The Series A Preferred Stock shall rank, with respect to
payment of dividends and distribution of assets upon the liquidation, winding-up
or dissolution of the Company, (a) senior to the common stock, par value $0.01
per share, of the Company (the “Common Stock”), whether now outstanding or
hereafter issued, and to each other class or series of stock of the Company
(including any series of preferred stock established after [___________], 2016
(the “Issue Date”) by the Board of Directors) the terms of which do not
expressly provide that such class or series ranks senior to, or pari passu, with
the Series A Preferred Stock as to payment of dividends and distribution of
assets upon the liquidation, winding-up or dissolution of the Company
(collectively referred to as “Junior Stock”); (b) pari passu with each other
class or series of stock of the Company established after the Issue Date by the
Board of Directors the terms of which expressly provide that such class or
series ranks pari passu  with the Series A Preferred Stock as to payment of
dividends and distribution of assets upon the liquidation, winding-up or
dissolution of the Company (collectively referred to as “Parity Stock”); and
(c) junior to each other class or series of stock of the Company established
after the Issue Date by the Board of Directors the terms of which expressly
provide that such class or series ranks senior to the Series A Preferred Stock
as to payment of dividends and distribution of assets upon the liquidation,
winding-up or dissolution of the Company (collectively referred to as “Senior
Stock”). The Company’s ability to issue Capital Stock that ranks pari passu with
or senior to the Series A Preferred Stock shall be subject to the provisions of
Section 5.

Section 3.  Dividends.  (a) Holders of shares of Series A Preferred Stock shall
be entitled to cumulative dividends on the Series A Preferred Stock payable
semiannually, which dividends shall be declared by the Board of Directors or a
duly authorized committee thereof, out of the assets of the Company legally
available therefor, and shall be payable semiannually commencing on the 180th
day following the Issue Date (or the following Business Day if any such payment
date is not a Business Day) (each such date being referred to herein as a
“Dividend Payment Date”) at the rate per annum of 6% per share on the
Liquidation Preference; provided that, in the event that on any Dividend Payment
Date, the





34

--------------------------------------------------------------------------------

 

 

Company is not permitted to declare or pay such dividend or incur such liability
either (x) as a matter of law or (y) under the terms of any loan agreement,
credit agreement, guaranty, or related agreement, such dividend (a “Deferred
Dividend”) shall not be declared by the Board of Directors, shall not be paid or
payable on such Dividend Payment Date and no liability shall be incurred in
respect thereof, and instead, such Deferred Dividend shall be declared, become
payable and be paid and the liability in respect thereof be incurred on the
first succeeding Dividend Payment Date on which the Company is not prohibited
from declaring, paying and incurring the liability in respect of such Deferred
Dividend (and, for the avoidance of doubt, such Deferred Dividend shall be
payable in addition to, and not in lieu of, any dividend which would ordinarily
be payable on such succeeding Dividend Payment Date). The amount of dividends
payable for any other period that is shorter or longer than a full semiannual
dividend period will be computed on the basis of a 360-day year consisting of
twelve 30-day months.

Commencing on and following the Meeting End Date, in the event that dividends
are paid on shares of Common Stock in any dividend period with respect to the
Series A Preferred Stock, then a dividend shall be payable in respect of each
share of Series A Preferred Stock for such period in an amount equal to the
greater of (i) the amount otherwise payable in respect of such share of Series A
Preferred Stock in accordance with the foregoing paragraph and (ii) the product
of (A) the aggregate dividends payable per share of Common Stock in such
dividend period times (B) the number of shares of Common Stock into which such
share of Series A Preferred Stock is then convertible.

For purposes of this Section 3(a), a dividend period with respect to a Dividend
Payment Date is the period commencing on the preceding Dividend Payment Date
(or, if there is no preceding Dividend Payment Date, the Issue Date) and ending
on the day immediately prior to the next Dividend Payment Date. Dividends
payable on a Dividend Payment Date shall be payable to Holders of record on the
close of business on the day on which the Board of Directors or a duly
authorized committee thereof declares the dividend payable (each, a “Dividend
Record Date”).

Notwithstanding anything in this Section 3(a) to the contrary, and without
limiting any other remedy available to the Company or any other party, dividends
shall not accrue or be payable in respect of shares initially issued any Holder
who is contractually obligated to appear and vote in favor of any proposal made
at a meeting of stockholders of the Company in order to effect the Stockholder
Approval (or whose transferor Holder was so obligated) if such Holder (or such
transferor Holder or the Affiliates of either) fails so to appear and vote in
favor.  Any shares issued to such Holders shall bear the Stockholder Approval
Legend.

(b) Payment of Dividends. The Company may make each dividend payment on the
Series A Preferred Stock either (i) in cash (or, if applicable, in the same form
as such dividend is paid to holders of Common Stock) or (ii) at the Company’s
option, by the issuance of additional shares of Series A Preferred Stock
(including fractional shares) having an aggregate Liquidation Preference equal
to the amount of the dividend to be paid (or, in the case of a non-cash
distribution, having an aggregate Liquidation Preference equal to the fair
market value of such dividend (as determined in good faith by the Board of
Directors, whose determination shall be conclusive and described in a Board
Resolution)). Each fractional share of Series A Preferred Stock outstanding
shall be entitled to a ratably proportionate amount of all dividends
accumulating with respect to each outstanding share of Series A Preferred Stock
pursuant to Section 3, and all such dividends with respect to such outstanding
fractional shares shall accumulate (whether or not declared) and shall be
payable in the same manner and at such times as provided for in Section 3 with
respect to dividends on each outstanding share of Series A Preferred Stock. No
interest or sum of money in lieu of interest shall be payable in respect of any
dividends or payment that may be in arrears.

(c) Payment Restrictions. No dividends or other distributions (other than a
dividend or distribution payable solely in shares of Parity Stock or Junior
Stock (in the case of Parity Stock) or Junior





35

--------------------------------------------------------------------------------

 

 

Stock (in the case of Junior Stock) and other than cash paid in lieu of
fractional shares) may be declared, made or paid, or set apart for payment upon,
any Parity Stock or Junior Stock, nor may any Parity Stock or Junior Stock be
redeemed, purchased or otherwise acquired for any consideration (or any money
paid to or made available for a sinking fund for the redemption of any Parity
Stock or Junior Stock) by or on behalf of the Company (except by conversion into
or exchange for shares of Parity Stock or Junior Stock (in the case of Parity
Stock) or Junior Stock (in the case of Junior Stock)), unless all accrued and
unpaid dividends shall have been or contemporaneously are declared and paid (in
cash or in kind), or are declared and a sum of cash sufficient for the payment
thereof is set apart for such payment, on the Series A Preferred Stock and any
Parity Stock for all dividend payment periods terminating on or prior to the
date of such declaration, payment, redemption, purchase or acquisition.
Notwithstanding the foregoing, if full dividends have not been paid on the
Series A Preferred Stock and any Parity Stock, dividends may be declared and
paid on the Series A Preferred Stock and such Parity Stock so long as the
dividends are declared and paid pro rata so that the aggregate amounts of
dividends declared per share on, and the amounts of such dividends declared in
cash or in kind, as applicable, per share on, the Series A Preferred Stock and
such Parity Stock will in all cases bear to each other the same ratio that
accrued and unpaid dividends per share on the shares of Series A Preferred Stock
and such other Parity Stock bear to each other.

Section 4. Liquidation Preference. In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company, each Holder shall be
entitled to receive out of the assets of the Company available for distribution
to stockholders of the Company, before any distribution of assets is made on the
Common Stock or any other Junior Stock, an amount equal to the greater of (i)
the aggregate Liquidation Preference attributable to shares of Series A
Preferred Stock held by such Holder, subject to adjustment as provided in
Section 15(a), plus an amount equal to the sum of all accrued and unpaid
cumulative dividends, and (ii) the product of (x) the amount per share that
would have been payable upon such liquidation, dissolution or winding-up to the
holders of shares of Common Stock or such other class or series of securities
into which the Series A Preferred Stock is then convertible (assuming the
conversion of each share of Series A Preferred Stock), multiplied by (y) the
number of shares of Common Stock or such other securities into which the shares
of Series A Preferred Stock held by such Holder are then convertible.

None of (i) the sale of all or substantially all of the property or business of
the Company (other than in connection with the voluntary or involuntary
liquidation, dissolution or winding-up of the Company), (ii) the merger,
conversion or consolidation of the Company into or with any other Person or
(iii) the merger, conversion or consolidation of any other Person into or with
the Company, shall constitute a voluntary or involuntary liquidation,
dissolution or winding-up of the Company for the purposes of the immediately
preceding paragraph.

In the event the assets of the Company available for distribution to Holders
upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to this Section 4, no such distribution
shall be made on account of any shares of Parity Stock upon such liquidation,
dissolution or winding-up unless proportionate distributable amounts shall be
paid on account of the shares of Series A Preferred Stock, ratably, in
proportion to the full distributable amounts for which Holders and holders of
any Parity Stock are entitled upon such liquidation, winding-up or dissolution,
with the amount allocable to each series of such stock determined on a pro rata
basis of the aggregate liquidation preference of the outstanding shares of each
series and accrued and unpaid dividends to which each series is entitled.

After the payment to the Holders of the full preferential amounts provided for
above, the Holders as such shall have no right or claim to any of the remaining
assets of the Company.





36

--------------------------------------------------------------------------------

 

 

Section 5. Voting Rights.

(a) The Holders of shares of Series A Preferred Stock will not have any voting
rights, including the right to elect any directors, except (i) voting rights, if
any, required by law, and (ii) voting rights, if any, described in this
Section 5.  

(b) So long as any Series A Preferred Stock is outstanding, in addition to any
other vote of stockholders of the Company required under applicable law or the
Articles of Incorporation, the affirmative vote or consent of  the Holders of at
least a majority of the outstanding shares of Series A Preferred Stock, voting
separately as a single class, will be required (i) for any amendment of the
Articles of Incorporation if the amendment would alter or change the powers,
preferences, privileges or rights of the Holders so as to affect them adversely,
(ii) to issue, authorize or increase the authorized amount of, or issue or
authorize any obligation or security convertible into or evidencing a right to
purchase, any Parity Stock or Senior Stock, or (iii) to reclassify any
authorized stock of the Company into any Parity Stock or Senior Stock, or any
obligation or security convertible into or evidencing a right to purchase any
Parity Stock or Senior Stock. No such vote shall be required for the Company to
issue, authorize or increase the authorized amount of, or issue or authorize any
obligation or security convertible into or evidencing a right to purchase, any
Junior Stock.

Section 6. Conversion.  

(a) Mandatory Conversion. Effective as of the close of business on the
Stockholder Approval Date, with respect to the shares of Series A Preferred
Stock of a Holder, such Holder’s shares of Series A Preferred Stock shall
automatically, without any action of such Holder, convert into a number of
shares of Common Stock equal to the aggregate Liquidation Preference of such
shares of Series A Preferred Stock divided by the Conversion Price then in
effect (such quotient, the “Conversion Shares”).

(b) In addition, effective as of the close of business on the Stockholder
Approval Date, a Holder of Series A Preferred Stock shall be entitled to
receive, at the election of the Company, either (i) cash in an amount equal to
the then unpaid Deferred Dividends in respect of shares of Series A Preferred
Stock held by such Holder or (ii) a number of shares of Common Stock equal to
the amount of any then unpaid Deferred Dividends in respect of shares of Series
A Preferred Stock held by such Holder divided by the Conversion Price then in
effect (such quotient, the “Dividend Shares”).

No Holder may convert shares of Series A Preferred Stock other than pursuant to
Section 6(a).

(c) Conversion Procedures.  

(i) In the event of conversion pursuant to Section 6(a), the Company shall
deliver as promptly as practicable written notice to each holder specifying:
(A) the Stockholder Approval Date; (B) the number of shares of Common Stock to
be issued in respect of each share of Series A Preferred Stock that is
converted; (C) the place or places where certificates or evidence of book-entry
notation for such shares of Series A Preferred Stock are to be surrendered for
issuance of certificates or evidence of book-entry notation representing shares
of Common Stock; and (D) that dividends on the shares to be converted will cease
to accrue on such Stockholder Approval Date. Unless the shares of Common Stock
issuable upon conversion are to be issued in the same name as the name in which
such shares of Series A Preferred Stock are registered, each share surrendered
for mandatory conversion shall be accompanied by instruments of transfer, in
form satisfactory to the Company, duly executed by the holder thereof or such
holder’s duly authorized attorney and an amount sufficient to pay any transfer
or similar tax in accordance with Section 15(f).





37

--------------------------------------------------------------------------------

 

 

(ii) The conversion shall be deemed to have been effected at the close of
business on the Stockholder Approval Date. At such time: (A) the person in whose
name or names any certificate or certificates for shares of Common Stock shall
be issuable upon such mandatory conversion shall be deemed to have become the
holder of record of the shares of Common Stock represented thereby at such time;
(B) such shares of Series A Preferred Stock so converted shall no longer be
deemed to be outstanding, and all rights of a holder with respect to such shares
shall immediately terminate except the right to receive the Common Stock and
other amounts payable pursuant to this Section 6 and the right to receive any
dividend declared but not yet paid pursuant to Section 3.

(iii) Holders of shares of Series A Preferred Stock at the close of business on
a Dividend Record Date shall be entitled to receive the dividend payable on such
shares of Series A Preferred Stock on the corresponding Dividend Payment Date
notwithstanding the mandatory conversion thereof following such Dividend Record
Date and prior to such Dividend Payment Date. In such event, any such dividend
that would otherwise be payable in the form of Series A Preferred Stock shall be
payable to such Holder either (i) in cash or (ii) at the Company’s option, in
shares of Common Stock converted at the Conversion Price in effect as of the
time of such mandatory conversion.

(iv) In connection with the mandatory conversion of shares of Series A Preferred
Stock, no fractions of shares of Common Stock shall be issued, but in lieu
thereof the Company shall pay an amount of cash in respect of such fractional
interest equal to such fractional interest multiplied by the Market Value per
share of Common Stock on the Stockholder Approval Date.

Section 7. Settlement upon Conversion. The Company shall satisfy its obligation
to deliver Conversion Shares and, if applicable, Dividend Shares (or such other
class or series of securities into which the Series A Preferred Stock is then
convertible) upon conversion of Series A Preferred Stock by delivering to each
Holder surrendering shares of Series A Preferred Stock for conversion a number
of shares of Common Stock (or such other class or series of securities into
which the Series A Preferred Stock is then convertible) equal to the number of
Conversion Shares and, if applicable, Dividend Shares to which such Holder is
entitled pursuant to Section 6 (provided that the Company will deliver cash in
lieu of fractional shares), as soon as practicable after the third Trading Day
(but in no event later than the fifth Business Day) following the Stockholder
Approval Date. In the event the Company elects to pay cash pursuant to
Section 6(b)(i), such cash payment shall be made on the same date.

Section 8. Anti-dilution Adjustments.

(a) The Conversion Price shall be subject to the following adjustments from time
to time:

(i) Stock Dividends. In case the Company shall pay or make a dividend or other
distribution on the Common Stock in Common Stock, the Conversion Price, as in
effect at the opening of business on the day following the date fixed for the
determination of stockholders of the Company entitled to receive such dividend
or other distribution, shall be adjusted by multiplying such Conversion Price by
a fraction of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
and the denominator shall be the sum of such number of shares and the total
number of shares constituting such dividend or other distribution, such
adjustment to become effective immediately after the opening of business on the
day following the date fixed for such determination; provided,  however, that no
such adjustment to the Conversion Price shall be made if the Holders would be
entitled to receive such dividend or other distribution pursuant to Section 3.

(ii) Stock Purchase Rights. In case the Company shall issue to all holders of
its Common Stock options, warrants or other rights entitling them to subscribe
for or purchase shares





38

--------------------------------------------------------------------------------

 

 

of Common Stock for a period expiring within 60 days from the date of issuance
of such options, warrants or other rights at a price per share of Common Stock
less than 95% of the Market Value on the date fixed for the determination of
stockholders of the Company entitled to receive such options, warrants or other
rights (other than pursuant to a dividend reinvestment, share purchase or
similar plan), the Conversion Price in effect at the opening of business on the
day following the date fixed for such determination shall be adjusted by
multiplying such Conversion Price by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding at the close of business on the
date fixed for such determination plus the number of shares of Common Stock
which the aggregate consideration expected to be received by the Company upon
the exercise, conversion or exchange of such options, warrants or other rights
(as determined in good faith by the Board of Directors, whose determination
shall be conclusive and described in a Board Resolution) would purchase at such
Market Value and the denominator of which shall be the number of shares of
Common Stock outstanding at the close of business on the date fixed for such
determination plus the number of shares of Common Stock so offered for
subscription or purchase, either directly or indirectly, such adjustment to
become effective immediately after the opening of business on the day following
the date fixed for such determination; provided,  however, that no such
adjustment to the Conversion Price shall be made if the Holders would be
entitled to receive such options, warrants or other rights pursuant to
Section 3; provided,  further,  however, that if any of the foregoing options,
warrants or other rights are only exercisable upon the occurrence of a
Triggering Event, then the Conversion Price will not be adjusted until such
Triggering Event occurs.

(iii) Stock Splits, Reverse Splits and Combinations. In case outstanding shares
of Common Stock shall be subdivided, split or reclassified into a greater number
of shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such subdivision, split or
reclassification becomes effective shall be proportionately reduced, and,
conversely, in case outstanding shares of Common Stock shall be combined or
reclassified into a smaller number of shares of Common Stock, the Conversion
Price in effect at the opening of business on the day following the day upon
which such combination or reclassification becomes effective shall be
proportionately increased, such reduction or increase, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision, split, reclassification or combination
becomes effective.

(iv) Debt, Asset or Security Distributions.

(A) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock evidences of its indebtedness, assets or securities
(but excluding any dividend or distribution of options, warrants or other rights
referred to in paragraph (ii) of this Section 8(a), any dividend or distribution
paid exclusively in cash, any dividend or distribution of shares of Capital
Stock of any class or series, or similar equity interests, of or relating to a
Subsidiary or other business unit in the case of a Spin-off referred to in the
next subparagraph, or any dividend or distribution referred to in paragraph
(i) of this Section 8(a)), the Conversion Price shall be reduced by multiplying
the Conversion Price in effect immediately prior to the close of business on the
date fixed for the determination of stockholders of the Company entitled to
receive such distribution by a fraction, the numerator of which shall be the
Market Value on the date fixed for such determination minus the fair market
value (as determined in good faith by the Board of Directors, whose
determination shall be conclusive and described in a Board Resolution) of the
portion of the assets or evidences of indebtedness so distributed applicable to
one share of Common Stock and the denominator of which shall be the Market Value
on the date fixed for such determination, such adjustment to become effective
immediately prior





39

--------------------------------------------------------------------------------

 

 

to the opening of business on the day following the date fixed for the
determination of stockholders of the Company entitled to receive such
distribution. In any case in which this subparagraph (iv)(A) is applicable,
subparagraph (iv)(B) of this Section 8(a) shall not be applicable. No adjustment
to the Conversion Price shall be made if the Holders would be entitled to
receive such dividend or distribution pursuant to Section 3.

(B) In the case of a Spin-off, the Conversion Price in effect immediately prior
to the close of business on the date fixed for determination of stockholders of
the Company entitled to receive such distribution shall be reduced by
multiplying the Conversion Price by a fraction, the numerator of which shall be
the Market Value on the date fixed for such determination minus the fair market
value (as determined in good faith by the Board of Directors, whose
determination shall be conclusive and described in a Board Resolution) of the
shares (or fractions thereof) of Capital Stock or similar equity interests so
distributed applicable to one share of Common Stock and the denominator of which
shall be the Market Value. Any adjustment to the Conversion Price under this
subparagraph (iv)(B) will occur on the date that is the earlier of (1) the tenth
Trading Day from, and including, the effective date of the Spin-off and (2) the
date of the Initial Public Offering of the securities being distributed in the
Spin-off, if that Initial Public Offering is effected simultaneously with the
Spin-off. No adjustment to the Conversion Price shall be made if the Holders
would be entitled to receive such dividend or distribution pursuant to Section
3.

(v) Tender Offers. In the case that a tender or exchange offer made by the
Company or any Subsidiary of the Company for all or any portion of the Common
Stock shall expire and such tender or exchange offer (as amended through the
expiration thereof) shall require the payment to stockholders of the Company
(based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of Purchased Shares) of aggregate consideration having a fair
market value (as determined in good faith by the Board of Directors, whose
determination shall be conclusive and described in a Board Resolution) per share
of Common Stock that exceeds the Closing Sale Price of the Common Stock on the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, then, immediately prior to the
opening of business on the day after the date of the last time (the “Expiration
Time”) tenders or exchanges could have been made pursuant to such tender or
exchange offer (as amended through the expiration thereof), the Conversion Price
shall be reduced by multiplying the Conversion Price immediately prior to the
close of business on the date of the Expiration Time by a fraction (A) the
numerator of which shall be equal to the product of (x) the Market Value on the
date of the Expiration Time and (y) the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) on the date of the
Expiration Time, and (B) the denominator of which shall be equal to (x) the
product of (I) the Market Value on the date of the Expiration Time and (II) the
number of shares of Common Stock outstanding (including any tendered or
exchanged shares) on the date of the Expiration Time less the number of all
shares validly tendered or exchanged, not withdrawn and accepted for payment on
the date of the Expiration Time (such validly tendered or exchanged shares, up
to any such maximum, being referred to as the “Purchased Shares”) plus (y) the
amount of cash plus the fair market value (determined as aforesaid) of the
aggregate consideration payable to stockholders of the Company pursuant to the
tender or exchange offer (assuming the acceptance, up to any maximum specified
in the terms of the tender or exchange offer, of Purchased Shares).

(b) De minimis Adjustments. Notwithstanding anything herein to the contrary, no
adjustment under this Section 8 need be made to the Conversion Price unless such
adjustment would require an increase or decrease of at least 1.0% of the
Conversion Price then in effect. Any lesser





40

--------------------------------------------------------------------------------

 

 

adjustment shall be carried forward and shall be made at the time of and
together with the next subsequent adjustment, if any, which, together with any
adjustment or adjustments so carried forward, shall result in an increase or
decrease of at least 1.0% of such Conversion Price. No adjustment under this
Section 8 shall be made if such adjustment will result in a Conversion Price
that is less than the par value of the Common Stock.

(c) Tax-Related Adjustments. The Company may make such reductions in the
Conversion Price, in addition to those required by this Section 8, as the Board
of Directors considers advisable in order to avoid or diminish any income tax to
any holders of shares of Common Stock resulting from any dividend or
distribution of stock or issuance of rights or warrants to purchase or subscribe
for stock or from any event treated as such for income tax purposes. In the
event the Company elects to make such a reduction in the Conversion Price, the
Company will comply with the requirements of Rule 14e-1 under the Exchange Act
and any other securities laws and regulations thereunder if and to the extent
that such laws and regulations are applicable in connection with the reduction
in the Conversion Price.

(d) Stockholder Rights Plans. Upon conversion of the Series A Preferred Stock,
to the extent that the Holders receive Common Stock, such Holders shall receive,
in addition to the shares of Common Stock, the rights issued under any future
stockholder rights plan the Company may establish whether or not such rights are
separated from the Common Stock prior to conversion. A distribution of rights
pursuant to any stockholder rights plan will not result in an adjustment to the
Conversion Price pursuant to Section 8(a)(ii) or 7(a)(iv), provided that the
Company has provided for the Holders to receive such rights upon conversion.

(e) Notice of Adjustment. Whenever the Conversion Price is adjusted in
accordance with this Section 8, the Company shall (i) compute the Conversion
Price in accordance with this Section 8 and prepare and transmit to the Transfer
Agent an Officer’s Certificate setting forth the Conversion Price, the method of
calculation thereof in reasonable detail, and the facts requiring such
adjustment and upon which such adjustment is based and (ii) as soon as
practicable following the occurrence of an event that requires an adjustment to
the Conversion Price pursuant to this Section 8 (or if the Company is not aware
of such occurrence, as soon as practicable after becoming so aware), the Company
or, at the request and expense of the Company, the Transfer Agent shall provide
a written notice to the Holders of the occurrence of such event and a statement
setting forth in reasonable detail the method by which the adjustment to the
Conversion Price was determined and setting forth the adjusted Conversion Price.

(f) Reversal of Adjustment. If the Company shall take a record of the holders of
its Common Stock for the purpose of entitling them to receive a dividend or
other distribution, and shall thereafter (and before the dividend or
distribution has been paid or delivered to stockholders) legally abandon its
plan to pay or deliver such dividend or distribution, then thereafter no
adjustment in the Conversion Price then in effect shall be required by reason of
the taking of such record.

(g) Exceptions to Adjustment. The applicable Conversion Price shall not be
adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any such plan;

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries;





41

--------------------------------------------------------------------------------

 

 

(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the Issue Date;

(iv) upon the issuance of any shares of Common Stock or any other security of
the Company in connection with acquisitions of assets or securities of another
Person, including with respect to any merger or consolidation or similar
transaction;

(v) for a change in the par value of the Common Stock; or

(vi) for accrued and unpaid dividends on the Series A Preferred Stock.

Section 9. Recapitalizations, Reclassifications and Changes in the Company’s
Stock. In the event of any reclassification of outstanding shares of Common
Stock (other than a change in par value, or from par value to no par value, or
from no par value to par value), or any sale or other disposition to another
Person of all or substantially all of the assets of the Company (computed on a
consolidated basis) (any of the foregoing, a “Transaction”), upon conversion of
its shares of Series A Preferred Stock, a Holder will be entitled to receive the
kind and amount of securities (of the Company or another issuer), cash and other
property receivable upon such Transaction by a holder of the number of shares of
Common Stock into which such shares of Series A Preferred Stock were convertible
immediately prior to such Transaction, after giving effect to any adjustment
event or, in the event holders of Common Stock have the opportunity to elect the
form of consideration to be received in any Transaction, the weighted average of
the forms and amounts of consideration received by the holders of the Common
Stock. In the event that at any time, as a result of an adjustment made pursuant
to this Certificate of Designations, the Holders shall become entitled upon
conversion to any securities other than, or in addition to, shares of Common
Stock, thereafter the number or amount of such other securities so receivable
upon conversion shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the Common Stock set forth in this Certificate of Designations.

Section 10. Consolidation, Merger and Sale of Assets.

(a) The Company, without the consent of the Holders, may consolidate with or
merge into any other Person or convey, transfer or lease all or substantially
all its assets to any Person or may permit any Person to consolidate with or
merge into, or transfer or lease all or substantially all its properties to, the
Company (any of the foregoing, “Reorganization”); provided,  however, that the
shares of Series A Preferred Stock will become the kind and amount of securities
of such successor, transferee or lessee, cash and other property receivable by a
holder of the number of shares of Common Stock into which such shares of Series
A Preferred Stock were convertible immediately prior to such Reorganization,
having in respect of such successor, transferee or lessee the same power,
preferences and relative participating, optional or other special rights and the
qualifications, limitations or restrictions thereon.

(b) Upon any consolidation by the Company with, or merger by the Company into,
any other Person or any conveyance, transfer or lease of all or substantially
all the assets of the Company as described in Section 10(a), the successor
resulting from such consolidation or into which the Company is merged or the
transferee or lessee to which such conveyance, transfer or lease is made, will
succeed to, and be substituted for, and may exercise every right and power of,
the Company under the shares of Series A Preferred Stock, and thereafter, except
in the case of a lease, the predecessor (if still in existence) will be released
from its obligations and covenants with respect to the Series A Preferred Stock.





42

--------------------------------------------------------------------------------

 

 

Section 11. Notices.

(a) When the Company is required, pursuant to this Certificate of Designations,
to give notice to Holders by issuing a press release, rather than directly to
Holders, the Company shall do so in a public medium that is customary for such
press release.  In such cases, publication of a press release through
GlobeNewswire, Inc. shall be considered sufficient to comply with such notice
obligation.

(b) When the Company is required, pursuant to this Certificate of Designations,
to give notice to Holders without specifying the method of giving such notice,
the Company shall do so by sending notice via first class mail or by overnight
courier to the Holders of record as of a reasonably current date.

Section 12. Transfer of Securities.

(a) The shares of Series A Preferred Stock and the shares of Common Stock
issuable upon conversion of the Series A Preferred Stock (collectively, the
“Securities”) have not been registered under the Securities Act or any other
applicable securities laws and may not be offered or sold except in compliance
with the registration requirements of the Securities Act and any other
applicable securities laws, or pursuant to an exemption from registration under
the Securities Act and any other applicable securities laws, or in a transaction
not subject to such laws. The Common Stock issuable upon conversion of the
Series A Preferred Stock will have the benefit of certain registration rights
under the Securities Act pursuant to the Registration Rights Agreement entered
into by the Company and the Holders on [__________], 2016, a copy of which may
be obtained from the Company by writing to it at Genco Shipping & Trading
Limited, 299 Park Avenue, 12th Floor, New York, NY 10171, Attention: Secretary.

(b) Shares of Common Stock issued upon a conversion of the shares of Series A
Preferred Stock bearing the Restricted Stock Legend, prior to the first
anniversary of the Issue Date, shall bear a restricted common stock legend that
corresponds to the Restricted Stock Legend (the “Restricted Common Stock
Legend”).

Section 13. Certain Tax Matters. The Company shall be entitled to deduct and
withhold from any payment of cash, shares of Series A Preferred Stock, shares of
Common Stock or other consideration deliverable to a Holder of a share of Series
A Preferred Stock, any amounts required to be deducted or withheld under
applicable U.S. federal, state, local or foreign tax laws with respect to such
payment or issuance. In the event the Company paid withholding taxes to a
governmental authority in respect of any amount treated as a distribution on a
share of Series A Preferred Stock, the Company shall be entitled to deduct any
such taxes from any subsequent payment of cash, shares of Series A Preferred
Stock, shares of Common Stock or other consideration otherwise deliverable to a
Holder of a share of Series A Preferred Stock.

Section 14. Definitions.  

(a)  “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common Control with, such Person,

(b) “Board of Directors” has the meaning set forth in the first paragraph of
this Certificate of Designations.

(c) “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification, and delivered to the Transfer Agent.





43

--------------------------------------------------------------------------------

 

 

(d) “Business Day” means any day other than a Saturday or Sunday or any other
day on which banks in the City of New York are authorized or required by law or
executive order to close.

(e) “Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

(f) The “Closing Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported on the New York Stock Exchange or the principal national securities
exchange on which the Common Stock is traded, or if it is not so traded, on the
over-the-counter market. In the absence of such a quotation, the Closing Sale
Price of the Common Stock will be an amount determined in good faith by the
Board of Directors to be the fair market value of such Common Stock, and such
determination shall be conclusive.

(g) “Common Stock” has the meaning set forth in Section 2.

(h) “Company” has the meaning set forth in the first paragraph of this
Certificate of Designations.

(i) “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(j) “Conversion Price” shall initially equal $4.85 per share of Common Stock,
and shall be subject to adjustment as set forth in Section 8.

(k) “Conversion Shares” has the meaning set forth in Section 6(a).

(l) “Dividend Payment Date” has the meaning set forth in Section 3(a).

(m) “Dividend Record Date” has the meaning set forth in Section 3(b).

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Expiration Time” has the meaning set forth in Section 8(a)(v).

(p) “Holder” means the Person in whose name a share of Series A Preferred Stock
is registered.

(q) “including” means “including, without limitation”.

(r) “Initial Public Offering” means, in the event of a Spin-off, the first time
securities of the same class or type as the securities being distributed in the
Spin-off are bona fide offered to the public for cash.

(s) “Issue Date” has the meaning set forth in Section 2.

(t) “Junior Stock” has the meaning set forth in Section 2.

(u) “Liquidation Preference” has the meaning set forth in Section  1.





44

--------------------------------------------------------------------------------

 

 

(v) “Market Value” means, with respect to any date of determination, the average
Closing Sale Price of the Common Stock for a five consecutive Trading Day period
preceding the earlier of (i) the day preceding the date of determination and
(ii) the day before the “ex date” with respect to the issuance or distribution
requiring such computation. For purposes of this definition, the term “ex date”
when used with respect to any issuance or distribution, means the first date on
which the Common Stock trades, regular way, on the New York Stock Exchange or
the principal national securities exchange on which the Common Stock is traded,
or if it is not so traded, on the over-the-counter market, without the right to
receive the issuance or distribution.

(w) “Meeting End Date” shall mean seventy-five days after the Issue Date.

(x) “Officer” means the President, Chief Executive Officer, any Vice President,
the Chief Financial Officer, the Chief Accounting Officer, the Treasurer, any
Assistant Treasurer, the Controller, any Assistant Controller, the Secretary or
any Assistant Secretary of the Company.

(y) “Officer’s Certificate” means a certificate signed by two Officers.

(z) “Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Company.

(aa) “Parity Stock” has the meaning set forth in Section 2.

(bb) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

(cc) “Purchased Shares” has the meaning set forth in Section 8(a)(v).

(dd) “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of [_________], 2016, by and among, the Company and the Purchasers (as
defined therein) set forth on the signature page thereto.

(ee) “Reorganization” has the meaning set forth in Section 10(a).

(ff) “Restricted Common Stock Legend” has the meaning set forth in
Section 12(b).

(gg) “Restricted Stock Legend” means a legend to the following effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
CONVERSION THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION STATEMENT RELATING
THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

(hh) “Securities” has the meaning set forth in Section 12(a).

(ii) “Securities Act” means the Securities Act of 1933, as amended.

(jj) “Senior Stock” has the meaning set forth in Section 2.

(kk) “Series A Preferred Stock” has the meaning set forth in Section 1.





45

--------------------------------------------------------------------------------

 

 

(ll) “Spin-off” means a dividend or other distribution of shares of Capital
Stock of any class or series, or similar equity interests, of or relating to a
Subsidiary or other business unit of the Company.

(mm) “Stockholder Approval” means the stockholder approval of the proposals to
issue Common Stock upon conversion of the Series A Preferred Stock for purposes
of Rule 312 of the NYSE Listed Company Manual.

(nn) “Stockholder Approval Date” means the date on which the Stockholder
Approval is obtained.

(oo) “Stockholder Approval Legend” means a legend to the following effect: 

THE SHAREHOLDER TO WHOM THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ISSUED IS CONTRACTUALLY OBLIGATED TO VOTE IN IN FAVOR OF ANY PROPOSAL MADE AT A
MEETING OF STOCKHOLDERS OF THE COMPANY IN ORDER TO EFFECT THE STOCKHOLDER
APPROVAL AS DEFINED IN THE CERTIFICATE OF DESIGNATIONS OF RIGHTS, PREFERENCES
AND PRIVILEGES OF SERIES A PREFERRED STOCK OF GENCO SHIPPING & TRADING
LIMITED.  NO DIVIDENDS SHALL ACCRUE OR BE PAYABLE IN RESPECT OF SUCH SHARES IF
THE SHAREHOLDER FAILS SO TO VOTE IN FAVOR.

(pp) “Subsidiary” of any Person means any other Person (i) more than 50% of
whose outstanding shares or securities representing the right to vote for the
election of directors or other managing authority of such other Person are, now
or hereafter, owned or controlled, directly or indirectly, by such first Person,
but such other Person shall be deemed to be a Subsidiary only so long as such
ownership or control exists, or (ii) which does not have outstanding shares or
securities with such right to vote, as may be the case in a partnership, joint
venture or unincorporated association, but more than 50% of whose ownership
interest representing the right to make the decisions for such other Person is,
now or hereafter, owned or controlled, directly or indirectly, by such first
Person, but such other Person shall be deemed to be a Subsidiary only so long as
such ownership or control exists.

(qq) “Trading Day” means a day during which trading in securities generally
occurs on the New York Stock Exchange.

(rr) “Transaction” has the meaning set forth in Section 9.

(ss) “Transfer Agent” means Computershare Trust Company, N.A. unless and until a
successor is selected by the Company, and then such successor.

(tt) “Triggering Event” means a specified event the occurrence of which entitles
the holders of rights, options or warrants to exercise such rights, options or
warrants.

Section 15. Miscellaneous.  

(a) The Liquidation Preference and any dividend rate set forth herein each shall
be subject to equitable adjustment whenever there shall occur a stock split,
combination, reclassification or other similar event involving the Series A
Preferred Stock. Such adjustments shall be determined in good faith by the Board
of Directors (and such determination shall be conclusive).

(b) For the purposes of Section 8, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock.





46

--------------------------------------------------------------------------------

 

 

(c) If the Company shall take any action affecting the Common Stock, other than
any action described in Section 8, that in the opinion of the Board of Directors
would materially adversely affect the conversion rights of the Holders, then the
Conversion Price for the Series A Preferred Stock may be adjusted, to the extent
permitted by law, in such manner, and at such time, as the Board of Directors
may determine to be equitable in the circumstances.

(d) The Company shall at all times reserve and keep available, free from
preemptive rights, out of the aggregate of its authorized but unissued shares of
Common Stock for the purpose of effecting conversion of the Series A Preferred
Stock, the full number of shares of Common Stock deliverable upon the conversion
of all outstanding shares of Series A Preferred Stock not theretofore converted.
For purposes of this Section 15(d), the number of shares of Common Stock that
shall be deliverable upon the conversion of all outstanding shares of Series A
Preferred Stock shall be computed as if at the time of computation all such
outstanding shares were held by a single Holder.

(e) Any shares of Common Stock issued upon conversion of the Series A Preferred
Stock shall be duly and validly issued and fully paid and nonassessable, free
from preemptive rights and free from all taxes, liens, charges and security
interests with respect to the issuance thereof, except for transfer restrictions
imposed by applicable securities laws and the Registration Rights Agreement.

(f) The Company shall pay all transfer, stamp and other similar taxes due with
respect to the issuance or delivery of shares of Common Stock or other
securities or property upon conversion of the Series A Preferred Stock;
provided,  however, that the Company shall not be required to pay any tax that
may be payable with respect to any transfer involved in the issuance or delivery
of shares of Common Stock or other securities or property in a name other than
that of the Holder of the Series A Preferred Stock to be converted, and the
Holder shall be responsible for any such tax.

(g) The Series A Preferred Stock is not entitled to any preemptive or
subscription rights in respect of any securities of the Company.

(h) The Series A Preferred Stock shall not be subject to redemption.

(i) Whenever possible, each provision hereof shall be interpreted in a manner as
to be effective and valid under applicable law, but if any provision hereof is
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or otherwise adversely affecting the remaining provisions hereof.
If a court of competent jurisdiction should determine that a provision hereof
would be valid or enforceable if a period of time were extended or shortened or
a particular percentage were increased or decreased, then such court may make
such change as shall be necessary to render the provision in question effective
and valid under applicable law.

(j) Series A Preferred Stock may be issued in fractions of a share which shall
entitle the Holder, in proportion to such Holder’s fractional shares, to
exercise voting rights, receive dividends, participate in distributions and have
the benefit of all other rights of Holders of Series A Preferred Stock.

(k) Subject to applicable escheat laws, any monies set aside by the Company in
respect of any payment with respect to shares of the Series A Preferred Stock,
or dividends thereon, and unclaimed at the end of two years from the date upon
which such payment is due and payable shall revert to the general funds of the
Company, after which reversion the Holders of such shares shall look only to the
general funds of the Company for the payment thereof. Any interest accumulated
on funds so deposited shall be paid to the Company from time to time.





47

--------------------------------------------------------------------------------

 

 

(l) Except as may otherwise be required by law, the shares of Series A Preferred
Stock shall not have any voting powers, preferences and relative, participating,
optional or other special rights, other than those specifically set forth in
this Certificate of Designations or the Articles of Incorporation.

(m) The headings of the various subdivisions hereof are for convenience of
reference only and shall not affect the interpretation of any of the provisions
hereof.

(n) If any of the voting powers, preferences and relative, participating,
optional and other special rights of the Series A Preferred Stock and
qualifications, limitations and restrictions thereof set forth herein is
invalid, unlawful or incapable of being enforced by reason of any rule of law or
public policy, all other voting powers, preferences and relative, participating,
optional and other special rights of Series A Preferred Stock and
qualifications, limitations and restrictions thereof set forth herein which can
be given effect without the invalid, unlawful or unenforceable voting powers,
preferences and relative, participating, optional and other special rights of
Series A Preferred Stock and qualifications, limitations and restrictions
thereof shall, nevertheless, remain in full force and effect, and no voting
powers, preferences and relative, participating, optional or other special
rights of Series A Preferred Stock and qualifications, limitations and
restrictions thereof herein set forth shall be deemed dependent upon any other
such voting powers, preferences and relative, participating, optional or other
special rights of Series A Preferred Stock and qualifications, limitations and
restrictions thereof unless so expressed herein.

(o) Shares of Series A Preferred Stock that (i) have not been issued on or
before the Issue Date or (ii) have been issued and reacquired in any manner,
including shares of Series A Preferred Stock purchased or converted, shall (upon
compliance with any applicable provisions of Business Corporations Act of the
Republic of the Marshall Islands) have the status of authorized but unissued
shares of preferred stock of the Company undesignated as to series and may be
designated or redesignated and issued or reissued, as the case may be, as part
of any series of preferred stock of the Company; provided that any issuance of
such shares as Series A Preferred Stock must be in compliance with the terms
hereof.

(p) If any of the Series A Preferred Stock certificates shall be mutilated,
lost, stolen or destroyed, the Company shall issue, in exchange and in
substitution for and upon cancellation of the mutilated Series A Preferred Stock
certificate, or in lieu of and substitution for the Series A Preferred Stock
certificate lost, stolen or destroyed, a new Series A Preferred Stock
certificate of like tenor and representing an equivalent amount of shares of
Series A Preferred Stock, but only upon receipt of evidence of such loss, theft
or destruction of such Series A Preferred Stock certificate and indemnity, if
requested, reasonably satisfactory to the Company and the Transfer Agent.

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed this _____ day of ________, 2016.

 

 

 

 

John C. Wobensmith

 

President and Secretary

 

48

--------------------------------------------------------------------------------